PER CURIAM.
Prior to a hearing on a petition for delinquency, the respondent filed a written motion, sworn to by his attorney, to suppress identification testimony of the victim of the alleged crime. The trial judge refused to accord the respondent a hearing on this motion prior to trial.
The motion was legally sufficient to allege an impermissible suggestion by the prosecuting attorney to the complaining witness as to the identification of the defendant. Therefore, the motion being legally sufficient, the trial judge should have accorded the defendant a hearing on this motion prior to trial of the cause. See: T. C. v. State, 336 So.2d 17 (Fla. 1st D.C.A. 1976).
Therefore, this matter is reversed and returned to the trial court for a new trial, at which time the defendant shall be accorded a pre-trial hearing on his motion to suppress.
Reversed and remanded, with directions.